ORDER

PER CURIAM:
L.L. (Mother) appeals the judgment of the trial court finalizing the adoption of her biological son, J.K.L. (Child) by her mother and stepfather, T.Y.H. and W.J.H. (Grandparents). She contends that the trial court erred in refusing to allow her to testify and present evidence and argument regarding the best' interests of the child either at the hearing on her motion to invalidate consent or at the final adoption hearing. She argues that public policy protecting the natural mother’s rights and interests and due process required that she be allowed to be fully and fairly heard before her rights were finally terminated and her child was adopted. Because a published opinion would have no prece-dential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).